DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Chris Drymalla on February 1, 2021.
The application has been amended as follows: 
Claims 1-14 are canceled.
1. ([Previously presented] Canceled) A flame resistant covered conductor cable, comprising: a conductor wire; a conductor shield comprising an extruded conductor shield material disposed about the conductor wire; an inner insulation formed of an extruded cross-linked polyethylene (XLPE) material disposed about the conductor shield; and a flame resistant outer jacket formed of an extruded flame resistant cross-linked polyethylene (FR-XLPE) material disposed about the inner insulation, wherein the conductor shield, the inner insulation and the flame resistant outer jacket are formed by way of a simultaneous extrusion of the conductor shield material, the XLPE material and the FR-XLPE material.

2. ([Previously presented] Canceled) The cable of claim 1, wherein the flame resistant cross-linked polyethylene (FR-XLPE) material comprises cross-linked polyethylene (PE) and a flame retardant agent additive.

Canceled) The cable of claim 2, wherein the flame retardant agent additive is configured to release water or carbon dioxide when heated.

4. ([Previously presented] Canceled) The cable of claim 2, wherein the flame retardant agent additive comprises aluminum hydroxide (Al(OH)3) and magnesium hydroxide (Mg(OH)2)).

5. ([Previously presented] Canceled) The cable of claim 1, wherein the flame resistant cross-linked polyethylene (FR-XLPE) material consists of cross-linked polyethylene (PE), a Dicumyl peroxide (DCP) additive, an antioxidant additive, a flame retardant agent additive, and a UV stabilizer additive.

6. ([Previously presented] Canceled) The cable of claim 1, wherein the flame resistant cross-linked polyethylene (FR-XLPE) material comprises cross-linked polyethylene (PE), a Dicumyl peroxide (DCP) additive, an antioxidant additive, a flame retardant agent additive, and a UV stabilizer additive.

7. ([Previously presented] Canceled) The cable of claim 6, wherein the Dicumyl peroxide (DCP) additive comprises a cross-linking agent.

8. ([Previously presented] Canceled) The cable of claim 6, wherein the antioxidant additive comprises Antioxidant 300 and Antioxidant 1076.

9. ([Previously presented] Canceled) The cable of claim 6, wherein the flame retardant agent additive comprises an aluminum hydroxide (Al(OH)3) and magnesium hydroxide (Mg(OH)2)) compound.



11. ([Previously presented] Canceled) The cable of claim 1, wherein the conductor shield, the inner insulation and the flame resistant outer jacket are formed by way of a simultaneous triple head extrusion of the conductor shield material, the XLPE material and the FR-XLPE material about the conductor wire.

12. ([Previously presented] Canceled) The cable of claim 1, wherein the simultaneous extrusion employs nitrogen as a heating and pressure crosslinking agent.

13. ([Previously presented] Canceled) The cable of claim 1, wherein the conductor wire comprises an aluminum conductor steel reinforced (ACSR) wire, an all-aluminum conductor (AAC) wire, an all- aluminum-alloy conductor (AAAC) wire, or a copper wire.

14. ([Previously presented] Canceled) The cable of claim 1, wherein the conductor shield comprises a layer of semi-conductive tape and the extruded conductor shield material comprises a layer of extruded semi-conductive polymer extruded over the semi-conductive tape.

15. ([Previously presented] Currently Amended) A method of forming a flame resistant covered conductor cable, comprising: extruding a conductor shield material about a conductor wire to form a conductor shield; extruding a cross-linked polyethylene (XLPE) material about the conductor shield to form an inner insulation; and extruding a flame resistant cross-linked polyethylene (FR-XLPE) about the inner insulation to form a flame resistant outermost jacket,  wherein the conductor shield material, the XLPE material and the FR-XLPE material are simultaneously extruded to form the conductor shield, the inner insulation and the flame resistant outermost jacket.

Allowable Subject Matter
Claims 15-25 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 15 with the important feature being “and extruding a flame resistant cross-linked polyethylene (FR-XLPE) about the inner insulation to form a flame resistant outermost jacket,   wherein the conductor shield material, the XLPE material and the FR-XLPE material are simultaneously extruded.” Therefore claims 15-25 are allowed.

The closet prior art:
Easter (US 6,274,066) teaches simultaneously extruding a semiconductive layer around a metal conductor, an insulating layer around the semiconductive layer and a strippable semiconductive shield around the insulating layer by using a triple extrusion crosshead. The semiconductive shield, insulating layer and strippable semiconductive shield may then be allowed to internally cross-link if desired. Metal wires or strips are then wrapped around the cable and a jacket is placed over the metal wire or strips to form a finished cable.

Easter does not teach the outermost layer of the simultaneously extruding a flame resistant cross-linked polyethylene (FR-XLPE) about the inner insulation to form a flame resistant outermost jacket. Easter’s outermost layer is of a metal wire and is wrapped around the outermost jacket. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Please refer to the interview summary dated February 1, 2021.  The applicant has canceled product claims 1-14 and method claims 15-25.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847                                                                                                                                                                                                        

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847